          Case 1:13-cr-00017-PKC Document 437 Filed 04/17/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  United States of America

                 v.                                                              13 Cr. 17 (PKC)

  Jonathan Cunningham,                                                                   ORDER

                             Defendant.


 HONORABLE P. KEVIN CASTEL, United States District Judge:

            Sentencing will proceed as scheduled on June 26, 2020 at noon in Courtroom 11D.

The Court GRANTS defendant Jonathan Cunningham’s motion for bail pending sentencing and

ORDERS that he be released on the following conditions:

        (1) A $100,000 personal recognizance bond. The bond is to be co-signed by the

 defendant’s mother, for moral suasion. Given the circumstances of COVID-19, defense counsel

 may sign the bond on the defendant’s behalf within 24-hours after his release from custody after

 explaining the conditions to the defendant. The defendant’s mother shall orally agree to co-sign

 the bond before the defendant’s release, and shall co-sign the bond within 14 days after the

 defendant’s release.

        (2) The defendant is restricted to home incarceration at the residence that has been

 approved by the Probation Department and must report directly to that residence upon his release

 from custody. Specifically, in light of the COVID-19 pandemic, the defendant must remain at his

 approved residence except to seek any necessary medical treatment, in each instance with prior

 notice and approval by the Probation Department.

        (3) The defendant is to possess or have access to a telephone that will allow video

 conferencing with the Probation Department.
           Case 1:13-cr-00017-PKC Document 437 Filed 04/17/20 Page 2 of 2




       (4) The defendant must submit to GPS location monitoring as directed by the Probation

Department and comply with all of the program requirements and instructions provided. The

defendant is to report to the Probation Department at 500 Pearl Street, New York, New York,

6th Floor, on the 14th day after his release from custody, or a day thereafter if so directed by

the Probation Department, following a period of self-quarantine, to have the GPS tracker

affixed.

       (5) The defendant must submit to supervision by and report for supervision to

the Probation Department as directed.

       (6) The defendant must surrender any passport to the Probation Department and

not obtain new travel documents.

       (7) The defendant must not possess a firearm, destructive device, or any other weapon.

       (8) The defendant must not use or unlawfully possess a drug or controlled substance

and must submit to testing for a prohibited substance if required by the Probation Department.

       (9) The defendant must report to the Probation Department every contact with

law enforcement personnel.

       (10) Any other conditions stated in the release order that will issue.



       SO ORDERED.




Dated: New York, New York
       April 17, 2020                               HONORABLE P. KEVIN CASTEL
                                                    UNITED STATES DISTRICT JUDGE




                                                2
